                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

In re: SARAI SERVICES GROUP, INC. 1       )
                                          )                Case No.: 18-82948-CRJ-11
         EIN: xx-xxx2969                  )
                                          )
                Debtor.                   )                CHAPTER 11
    ______________________________________)

          SEVENTH MOTION FOR APPROVAL OF INTERIM PROFESSIONAL FEES
             AND EXPENSES FOR CHAPTER 11 DEBTORS’ ATTORNEY

       COMES NOW the duly appointed and acting Debtors-in-Possession in the above styled
Chapter 11 case, and shows the Court as follows:

                                    General Background

       1.     On October 3, 2018, the Debtors commenced with this Court voluntary cases
under Chapter 11 of Title 11, United States Code (the "Bankruptcy Code").

       2.     The Debtors continue to be authorized to operate the business as Debtors-in-
Possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

       3.      On October 16, 2018, this Court approved the employment of Sparkman, Shepard
& Morris, P.C. as Debtors’ counsel. That day, this Court also entered an Order approving the
Debtors Motions to allow its attorneys to send monthly notices of attorney’s fees and expenses
incurred (the “Monthly Fee Notices”) to the Debtors’ 20 largest unsecured creditors, all parties
requesting notice, any committees appointed in this matter, the Bankruptcy Administrator (the
“Notice Parties”).

       4.      This Court’s order of November 8, 2018 also orders the Debtors counsel to file
with the Court, beginning on January 2, 2019, and serve upon the Notice Parties not more than
once every 90 days an interim application for allowance of compensation and reimbursement of
expenses, pursuant to 11 U.S.C. §331, of the amounts sought in the Monthly Fee Notices filed
during such period (the “Interim Fee Application”). The Interim Fee Application must include a
summary of the Monthly Fee Notices that are the subject of the request and any other
information requested by the Court or required by the Local Rules.




1
      In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV
LLC, Case No. 18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11;
and CM Holding, Inc., Case No. 18- 82951-CRJ-11.



Case 18-82948-CRJ11         Doc 528 Filed 06/29/20 Entered 06/29/20 10:38:25              Desc
                              Main Document    Page 1 of 4
                                    Relief Requested

       5.    The said professional currently employed by the Debtors has previously served
Monthly Fee Notices for the months of March, April, and May 2020 with balances due on each
as shown below:

                                Sarai Services Group, Inc.

March 2020          Compensation: $3,511.00 (0% paid) / Expenses: $48.10 (0% paid)
                    Total: $3,559.10
                    Date of Notice: March 31, 2020
                    Amount of fees unpaid and to be satisfied by the Debtor after Court
                    approval of this present application: $3,559.10

April 2020          Compensation: $3,631.00 (0% paid) / Expenses: $48.10 (0% paid)
                    Total: $3,679.10
                    Date of Notice: April 30, 2020
                    Amount of fees unpaid and to be satisfied by the Debtor after Court
                    approval of this present application: $3,679.10

May 2020            Compensation: $998.50 (0% paid) / Expenses: $48.10 (0% paid)
                    Total: $1,046.60
                    Date of Notice: June 1, 2020
                    Amount of fees unpaid and to be satisfied by the Debtor after Court
                    approval of this present application: $1,046.60

TOTAL COMPENSATION AND FEES INCURRED DURING THIS PERIOD:
              Compensation:    $ 8,140.50
              Expenses:        $ 144.30
              Combined Total:  $ 8,284.80


                                   SSG WW JV LLC

March 2020          Compensation: $0.00 (100% paid) / Expenses: $0.00 (100% paid)
                    Total: $0.00
                    Date of Notice: March 31, 2020
                    Amount of fees unpaid and to be satisfied by the Debtor after Court
                    approval of this present application: $0.00

April 2020          Compensation: $0.00 (100% paid) / Expenses: $0.00 (100% paid)
                    Total: $0.00
                    Date of Notice: April 30, 2020
                    Amount of fees unpaid and to be satisfied by the Debtor after Court
                    approval of this present application: $0.00




Case 18-82948-CRJ11       Doc 528 Filed 06/29/20 Entered 06/29/20 10:38:25          Desc
                            Main Document    Page 2 of 4
May 2020             Compensation: $0.00 (100% paid) / Expenses: $0.00 (100% paid)
                     Total: $0.00
                     Date of Notice: June 1, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $0.00

TOTAL COMPENSATION AND FEES INCURRED DURING THIS PERIOD:
              Compensation:    $  0.00
              Expenses:        $  0.00
              Combined Total:  $  0.00


                               Sarai Investment Corporation

March 2020           Compensation: $0.00 (100% paid) / Expenses: $0.00 (100% paid)
                     Total: $0.00
                     Date of Notice: March 31, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $0.00

April 2020           Compensation: $0.00 (100% paid) / Expenses: $0.00 (100% paid)
                     Total: $0.00
                     Date of Notice: April 30, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $0.00

May 2020             Compensation: $0.00 (100% paid) / Expenses: $0.00 (100% paid)
                     Total: $0.00
                     Date of Notice: June 1, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $0.00

TOTAL COMPENSATION AND FEES INCURRED DURING THIS PERIOD:
              Compensation:    $  0.00
              Expenses:        $  0.00
              Combined Total:  $  0.00


      6.      No agreement exists between the attorney and any other person or entity
whatsoever for the sharing of compensation or expenses in this case.

      7.     This application is brought under the provisions of Sections 327, 328, 330, 331 of
the United States Bankruptcy Code and Rule 2016 of the Federal Rules of Bankruptcy
Procedure.




Case 18-82948-CRJ11        Doc 528 Filed 06/29/20 Entered 06/29/20 10:38:25              Desc
                             Main Document    Page 3 of 4
         WHEREFORE, the Debtor requests that the Court: enter an Order approving such
compensation and expenses and authorizing the Debtor to pay same; and grant other and further
relief as the Court deems just and proper.

       Respectfully submitted this the 29th day of June, 2020.

                                             /s/ Tazewell T. Shepard
                                             Tazewell T. Shepard
                                             Attorney to Debtor-in-Possession

                                             SPARKMAN, SHEPARD & MORRIS, P.C.
                                             P. O. Box 19045
                                             Huntsville, AL 35804
                                             Tel: (256) 512-9924
                                             Fax: (256) 512-9837


                                CERTIFICATE OF SERVICE

       This is to certify that I have this the 29th day of June, 2020 served the foregoing Monthly
Fee Notice upon the Debtor’s 20 largest unsecured creditors, all other persons requesting notice,
Richard Blythe, Office of the Bankruptcy Administrator, P.O. Box 3045 Decatur, AL 35602 by
depositing said copies in the United States Mail in properly addressed envelopes with adequate
postage thereon.


                                                /s/ Tazewell T. Shepard
                                                Tazewell T. Shepard




Case 18-82948-CRJ11         Doc 528 Filed 06/29/20 Entered 06/29/20 10:38:25                Desc
                              Main Document    Page 4 of 4
